Exhibit 10.14.6 FORBEARANCE AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT THIS FORBEARANCE AGREEMENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “ Agreement ”), is entered into as of November 30, 2015, by and among Hampshire Group, Limited, a Delaware corporation (the “ Lead Borrower ”), Hampshire Brands, Inc., a Delaware corporation (“ Hampshire Brands ”), Hampshire International, LLC, a Delaware limited liability company (“ Hampshire International ”) and Scott James, LLC, a Delaware limited liability company (“ Scott James ”, together with the Lead Borrower, Hampshire Brands and Hampshire International, collectively, the “ Borrowers ”), Salus CLO 2012-1, LTD. (“ Salus CLO ”) and Salus Capital Partners, LLC (“
